Appeal from an order of the Family Court, Ontario County (Frederick G. Reed, J.), entered June 30, 2003 in a proceeding pursuant to Family Ct Act article 10. The order adjudged that respondent neglected the children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
In this proceeding pursuant to Family Ct Act article 10, respondent appeals from an order of fact-finding and disposition adjudging that he neglected his children, Jace and. Trent, and his stepchild, Shaylee. Contrary to respondent’s contention, the finding of neglect was supported by a fair preponderance of the evidence adduced at the hearing. In reviewing a determination of neglect, we must accord great weight and deference to the determination of Family Court, including its drawing of inferences and assessment of credibility, and we should not disturb its determination unless clearly unsupported by the record (see Matter of Nichole SS., 296 AD2d 618, 619 [2002]; Matter of Mary Ellen P. v John R., 278 AD2d 750, 752 [2000]; Matter of Emily PP., 274 AD2d 681, 683 [2000]). Here, the court found credible the testimony of the police officers and caseworkers who responded to the scene and observed that the mother had red marks around her neck and throat area. The court also chose to believe the out-of-court statement of 5-year-old Shaylee, who told an investigator that she was scared because her mother and father had been fighting in her presence. Respondent himself testified to numerous instances of domestic violence between the couple, and acknowledged that he was charged with violating an order of protection on June 4, 2002. We thus conclude that the evidence is sufficient to estab*1107lish that the children were neglected by respondent. Present— Pigott, Jr., P.J., Pine, Scudder, Kehoe and Lawton, JJ.